DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed on 18 June 2020 in parent Application No. 16/687564, filed on 18 November 2019.

Information Disclosure Statement
	This office acknowledges receipt of the following items from the applicant: Information Disclosure Statement (IDS) filed on:
12 April 2021 (8 pages)
12 April 2021 (4 pages)
12 April 2021 (33 pages)
27 May 2021 (4 pages)
3 June 2021 (4 pages)
24 June 2021 (4 pages)
9 November 2021 (5 pages)
3 March 2022 (8 pages)
The references cited on the PTOL 1449 forms have been considered unless lined through.
Referring to the IDS dated 12 April 2021 (33 pages), on page 27, Cite No 6, the citation of the Chien-Wei Chien et al. reference is not in compliance because it is missing a date.
Referring to the IDS dated 24 June 2021 (4 pages), on page 2, Cite No 1, the citation of the TECNISCO, LTD. reference is not in compliance because it is missing a date.
Referring to the IDS dated 9 November 2021 (5 pages), on page 3, Cite No 1, the citation of the Wang et al. reference is not in compliance because it is missing a date.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of patterning the substrate to form one or more cavities and one or more vias therein; exposing the substrate to an etch process to remove debris from the cavities and vias, the etch process further smoothening one or more surfaces of the substrate; removing the resist layer from the substrate; and de-bonding the substrate from the carrier plate by releasing the first adhesive layer in combination with all of the limitations of Claim 1.
Regarding Claim 14, the prior art of record alone or in combination neither teaches nor makes obvious the invention of patterning the substrate through the resist layer via laser ablation to form one or more structured patterns therein; exposing the substrate to an etch process to remove debris from the structured patterns in the substrate; and de-bonding the substrate from the carrier plate by releasing the first adhesive layer in combination with all of the limitations of Claim 14.
Regarding Claim 20, the prior art of record alone or in combination neither teaches nor makes obvious the invention of patterning the substrate via infrared (IR) laser ablation to form one or more cavities and one or more vias therein; exposing the substrate to an etch process to remove debris from the cavities and vias, the etch process further smoothening one or more surfaces of the substrate; removing the resist layer from the substrate by releasing the second adhesive layer; and de-bonding the substrate from the carrier plate by releasing the first adhesive layer in combination with all of the limitations of Claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896